DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “wt./wt.” is redundant when the claim necessitates that the solid-to-liquid ratio is based on weight of the composite electrolyte and the TEP solvent. Stated differently, “wt./wt.” is unnecessary .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, the term “substantially” in lines 2-3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how close the morphology has to be to qualify as “the same morphology as the electrode material”. It is unclear as to how close the chemical composition has to be to qualify as “substantially the same chemical composition as the electrode material”. It is unclear as to how close the electrochemical performance has to be to qualify as “substantially the same electrochemical performance as the electrode material”.  An appropriate correction is required. 
With respect to claim 18, the claim recites “comprising preparing a new composite electrode using the free electrode material”, which necessitates no active method steps. The term “using” is excessively broad and unclear. Applicant is encouraged to provide an active method step. For example, “preparing a new composite electrode by coating the free electrode material on a current collector”.  An appropriate correction is required. 
With respect to claim 19, the claim recites “preparing a new lithium-ion battery using the new composite electrode”, which necessitates no active method steps. The term “using” is excessively broad and unclear. Applicant is encouraged to provide an active method step. For example, “preparing a new composite electrode by coating the free electrode material on a current collector”.  An appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110885072 (hereinafter referred to as ‘072) in view of JP 2019521485 (hereinafter referred to as ‘485).
With respect to claim 1, ‘072 teaches a method of recycling lithium-ion battery materials (method for purifying recycling lithium ion battery positive electrode powder material; See the Abstract), the method comprising: isolating a composite electrode, the composite electrode comprising an electrode material adhered to a current collector (Example 1, S1; and the positive electrode sheet was attached to Al foil that was retrieved S3; See the Abstract where the positive electrode sheet includes the Al foil); combining the composite electrode with triethyl phosphate (TEP)  (organic solvent added to the positive electrode sheet in S1 of Example 1, and the solvent may be TEP; Summary of Invention paragraph 11) as a solvent to form a mixture (S1-S2 of Example 1, the components are stirred) ; delaminating the electrode material from the current collector in the mixture to give a free electrode material and a free current collector (Example 1, S2, the heating and stirring removes the Al foil current collector); and recovering each of the free electrode material and the free current collector from the mixture (the mixture is sieved to remove the Al foil; Example 1, S3).  With respect to claim 2, the composite electrode is further defined as a composite cathode, and the electrode material is further defined as a cathode active material (Example 1, S1; the electrode is a positive electrode sheet; the powder retrieved is an active material Example 1, S5).  With respect to claim 3, wherein in the composite cathode: (i) the cathode active material comprises a lithium-bearing metal oxide (Example 1, S1; the electrode is a positive electrode sheet of LiCoO2) ; (ii) the current collector comprises aluminum (aluminum foil; Example 1, S1).  With respect to claim 4, the composite cathode is one or both of a spent cathode from a spent lithium-ion battery and cathode scrap from a cathode manufacturing process (cathodes from waste lithium ion batteries; See Technical Field).  With respect to claim 5, wherein isolating the composite electrode comprises: (i) separating the composite electrode from one or more other components of the lithium-ion battery (Example 1, S1; and the positive electrode sheet was separately processed by taking the lithium ion battery positive electrode sheet and adding an organic solvent).  With respect to claim 6, the composite electrodes are washed with an organic solvent (Example 1, S1; and the positive electrode sheet was separately processed by taking the lithium ion battery positive electrode sheet and adding an organic solvent).   With respect to claim 9, the step of delaminating the electrode material from the current collector includes heating the mixture to a temperature in the range of 20 °C to 215 °C and stirring the mixture (heating the mixture for Al foil separation at a temperature of 150oC; Example 1, S2).  With respect to claim 10, the stirring is conducted for a time of 5 to 300 minutes (10 min; Example 1, S2).  With respect to claim 11, the step of delaminating the electrode material from the current collector includes heating the mixture to a temperature of in the range of 20 °C to 215 °C (heating the mixture for Al foil separation at a temperature of 150oC; Example 1, S2) and stirring the mixture (stirring; Example 1, S2).  With respect to claim 13, wherein recovering each of the free electrode material and the free current collector from the mixture comprises one or more of: (i) sieving the mixture (the mixture is sieved to remove the Al foil; Example 1, S3).  With respect to claim 14, wherein the free electrode material recovered from the mixture: (i) comprises substantially the same morphology as the electrode material (example 1; S5 chemical elemental analysis test and X-ray diffractometer analysis ; Example 1 S5 & Fig. 3); (ii) comprises substantially the same chemical composition as the electrode material (example 1; S5 chemical elemental analysis test and X-ray diffractometer analysis ; Example 1 S5 & Fig. 3); (iii) comprises substantially the same electrochemical performance as the electrode material (example 1; S5 chemical elemental analysis test and X-ray diffractometer analysis ; Example 1 S5 & Fig. 3); (iv) is directly reusable in the preparation of a new composite electrode (example 1; S5 chemical elemental analysis test and X-ray diffractometer analysis ; Example 1 S5 & Fig. 3).  With respect to claim 15, the free current collector recovered from the mixture is substantially free from: (i) corrosion; (ii) residual electrode material (the aluminum current collector was recovered by the same organic solvents, heating, stirring and sieving set forth by the instant claims, thus it would be reasonable to expect the current collector to be free of corrosion and residual electrode material; Example 1).
‘072 does not expressly disclose: adhering the electrode to the current collector with a polyvinylidene difluoride (PVDF) binder (claim 1); the step of shredding the composite electrode into a collection of smaller composite electrode fragments before the step of combining the composite electrode with TEP (claim 7); the mixture comprises a solid-to-liquid ratio ranging from 1:10 wt./wt. to 1:2 wt./wt., based on the weights of the composite electrode and the TEP solvent (claim 8); and subsequently subjecting the mixture to sonication (claim 11); the stirring is conducted for a time of at least 30 minutes, and the sonication is conducted for a time of at least 30 minutes (claim 12); preparing a new composite electrode using the free electrode material (claim 18); preparing a new lithium-ion battery using the new composite electrode (claim 19).  
However, ‘485 teaches that it is well known in the art to employ adhering the electrode to the current collector with a polyvinylidene difluoride (PVDF) binder (well known to employ PVDF in cathodes as binder layers so that the anode and cathode layers can be separated from the current collector; Detailed Description paragraph 85 & Example 4; claim 1); the step of shredding the composite electrode into a collection of smaller composite electrode fragments (cathode may be separated from the anode and then shredded for recycling Detailed Description paragraph 40; claim 7); and subsequently subjecting the mixture to sonication (sonicating electrode mixture; Example 2; claim 11); the stirring is conducted for a time of at least 30 minutes, and the sonication is conducted for a time of at least 30 minutes (sonication for 20 hours; Example 2; claim 12). 
‘072 and ‘485 are analogous art from the same field of endeavor, namely recycling lithium ion battery cathodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the cycling method of ‘072 to lithium electrodes including PVDF as taught by ‘485, because ‘485 teaches that PVDF binders in cathodes layers allow for separation from the current collector.
Further concerning claim 7, the step of shredding the composite electrode into a collection of smaller composite electrode fragments before the step of combining the composite electrode with TEP (claim 7); would have been obvious in the recycling method of ‘072 and  ‘485, as ‘072 teaches that the electrodes may be cut before adding solvent (Summary of Invention paragraph 9; ‘072), and ‘485 teaches to shred the electrode as taught by (Detailed Description paragraph 40; ‘485), and thus it would be obvious to shred instead of cut the electrode before adding the organic solvent. Furthermore, changing order of method steps is prima facie obvious, in absence of unexpected ameliorative results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of  the prior art process steps). 
With respect to claim 8, the mixture comprising a solid-to-liquid ratio ranging from 1:10 wt./wt. to 1:2 wt./wt., based on the weights of the composite electrode and the TEP solvent (claim 8); would be obvious in the recycling method of ‘072 in view of ‘485, as ‘072 teaches mixing 500g of LiCoO2 with 2000ml of organic solvent for recycling (Example 1, S1), and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to preparing a new composite electrode using the free electrode material (claim 18); preparing a new lithium-ion battery using the new composite electrode (claim 19), it would have been obvious in the recycling method of ‘072 in view of ‘485, as recycling is commonly used to fabricate new products from old materials to reduce expenses and protect the environment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110885072  (hereinafter referred to as ‘072) in view of JP 2019521485 (hereinafter referred to as ‘485), and even further in view of Kang et al. CN 103305965.
‘072 in view of ‘485 teach a recycling method as described in the rejection recited hereinabove, including PVDF in the cathode (‘485 Detailed Description paragraph 85 & Example 4). 
However, ‘072 does not expressly disclose: the step of recovering the PVDF binder from the mixture (claim 16); the PVDF binder is recovered by non-solvent induced phase separation (NIPS) (claim 17).  
Kang teaches that it is well known in the art to employ the step of non-solvent induced phase separation (NIPS) in lithium ion batteries (Invention Content, paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover the PVDF binder from the mixture in ‘072 in view of ‘485, employing the non-solvent induced phase separation (NIPS) of Kang, to improve recovery of PVDF by solidification. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722


/ANCA EOFF/Primary Examiner, Art Unit 1722